Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust and Storm Exploration Inc. announce shareholder approval of the previously announced Plan of Arrangement /THIS NEWS RELEASE IS NOT FOR DISSEMINATION IN THE UNITED STATES OR TO ANY UNITED STATES NEWS SERVICES./ CALGARY, Aug. 16 /CNW/ - ARC Energy Trust ("ARC" or the "Trust") and Storm Exploration Inc. ("Storm") are pleased to announce that the previously announced Plan of Arrangement ("the Arrangement) between ARC and Storm has been approved at a meeting of the shareholders of Storm held on August 16, 2010. Approximately 44.2 per cent of Storm shareholders tendered their votes with 100 per cent voting in favor of the Arrangement. ARC and Storm are also pleased to announce that the Arrangement has been approved by the Justice of the Court of the Queen's Bench of Alberta. The transaction is expected to close on August 17, 2010. Storm also announces that it has made a final determination of the net asset value ("NAV") of Storm Resources Ltd., based on Storm's previously announced methodology for the calculation of NAV. Storm has calculated the NAV of Storm Resources Ltd. to be $3.28 per share using the volume weighted average price per Storm share and ARC trust unit for the twenty trading days prior to the closing of the Arrangement (July 19 to August 16, 2010), as adjusted for other components of consideration to be received by Storm shareholders under the Arrangement. The volume weighted average share price for Storm for the twenty day period was $13.53 per share which was reduced by 0.57 of the volume weighted average price of $20.06 per ARC Trust Unit for the same period, and further reduced by the cash payment of $1.00 per share. As a result of such determination, the exercise price of the warrants of Storm Resources Ltd. to be issued to Storm shareholders pursuant to the Arrangement and the issue price of the common shares of Storm Resources Ltd. to be issued pursuant to the previously announced management private placement to be completed following the closing of the Arrangement will both be $3.28 per Storm Resources Ltd. share. A total of 2.3 million shares will be issued pursuant to the management private placement (fully subscribed). The warrants of Storm Resources Ltd. will be exercisable until 5:00 PM (Calgary time) on September 8, 2010 (15 business days following closing). ARC Energy Trust is one of Canada's largest conventional oil and gas royalty trusts with a current enterprise value of approximately $5.6 billion.
